DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 11/24/2022.  As directed by the amendment: claims 39, 40, 42 and 43 have been amended, claim 41 has been cancelled, no new claims have been added, and claims 1,3-4,10-11,13-14,16-17,22 and 51 remain withdrawn as being directed to a nonelected invention. Thus, claims 39, 40, 42, 43 and 52 are presently examined in the current Office Action.

Claim Objections
Claim 40 is objected to because of the following informalities: the steps set forth are listed as steps e-h; however, there is no steps a-d; therefore, it is suggested the labeling of steps  e-h be amended to label them as steps a-d.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40, 42 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geremakis et al. (US PG Pub. 2004/0167629), hereinafter Geremakis.
Regarding claim 40, Geremakis discloses a method of implanting a medical device comprising an artificial hip joint surface (12) and a fixating portion/stem (2), illustrated in Figures 1-7D, in a hip joint for providing a joint surface, the method comprising creating an incision and dissecting the joint, providing a first artificial joint surface part (12/12a), providing a second artificial joint surface part (12/12b), and connecting said first and second artificial joint surface parts to each other in situ to create at least a portion of said artificial joint surface during an operation, illustrated in Figures 1-7D and modified figure 4 below ([0009], Last 4 Lines; [0058], Line 1; [0059], Lines 1-3; [0061] & claims 21 and 22 – it is to be noted that though the device/description references a shoulder joint, it is clearly stated that the device could be used/is applicable to a hip joint); thus, it would have been obvious to one having ordinary skill in the art at the time of the invention for the method of Geremakis to apply to a hip joint/creating said artificial hip joint surface during an operation.

    PNG
    media_image1.png
    292
    292
    media_image1.png
    Greyscale

Regarding claim 42, Geremakis discloses the method according to claim 40, wherein at least one of the first and second artificial joint surface parts (12/12a,b) comprise a locking member/peg (11), wherein said method further comprises fixating said first and second artificial joint surface parts to each other using said locking members/pegs, illustrated in Figures 6A-7D ([0061] – to clarify, the first and second artificial joint surface parts are connected to each other, via slot 5 of stem 2, using locking members/pegs 11).
Regarding claim 52, Geremakis discloses the method according to claim 40, wherein connecting said first and second artificial hip joint surface parts such that a substantially even surface is created having a height difference of maximally 1 millimeter ([0061] Lines 20-22 & claim 14 – it is to be noted that the first and second artificial hip joint surface parts create a “continuous and smooth surface”, and one having ordinary skill in the art would equate the term “continuous” to mean the created surface has no height difference, thereby meeting the claimed limitation).
Allowable Subject Matter
Claims 39 and 43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: no prior art, by itself, or in combination with other art, could be found that discloses or fairly teaches a method of implanting a medical device in a hip joint comprising the steps of creating a hole in a pelvic bone from an abdominal side of the pelvic bone, i.e. from a side opposite the acetabulum, and passing into an area of the hip joint, providing first and second hip joint surface parts, and connecting the first and second hip joint surface parts to each other in situ to create a portion of an artificial hip joint surface.

Response to Arguments
Applicant’s arguments, filed 11/24/2022, with respect to independent claim 39 have been fully considered and are persuasive; thus, the rejection of claims 39 and 43 have been withdrawn. 
Applicant's arguments filed 11/24/2022, regarding claim 40, have been fully considered but they are not persuasive. Geremakis clearly discloses a method of implanting a medical device comprising an artificial joint surface and a fixating portion/stem, wherein the method comprises creating an incision and dissecting the joint and providing, and connecting in situ, first and second artificial joint surface parts to create at least a portion of the artificial joint surface (as detailed above in the rejection section); and Geremakis clearly states that though the device/method is specified as a shoulder joint, the device could be used/is applicable to a hip joint. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention for the method of Geremakis to apply to a hip joint/creating said artificial hip joint surface during an operation.  It is to be noted that clam 40 does not include the parameter of “creating a hole in a pelvic bone from an abdominal side of the pelvic bone passing into an area of the hip joint”, which is set forth in claim 39 and found to be novel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774